Citation Nr: 0017909	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  95-28 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to service connection for a chronic right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

INTRODUCTION

The appellant had active service from January 19, 1994, to 
May 20, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision of the 
Chicago RO which denied service connection for a chronic 
right knee disability on the basis that the evidence showed a 
right knee condition had existed prior to service and there 
was no evidence indicating that it had been permanently 
worsened as a result of service.


FINDING OF FACT

There is no competent evidence of a nexus between any current 
right knee disability and the appellant's active service.


CONCLUSION OF LAW

The claim of service connection for a chronic right knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person filing a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); see Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).  The United States Court of Appeals for 
Veterans Claims (Court) has held that for a claim to be well 
grounded, it must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C.A. 
§ 5107(a)).  A well-grounded claim generally requires 
(1) medical evidence (diagnosis) of a current disability; (2) 
medical or, in certain circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) competent evidence of a nexus between an inservice 
injury or disease and the current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting the definition of a well-grounded claim 
set forth in Caluza).  Where the determinative issue involves 
medical causation, competent medical evidence is required in 
order for the claim to be well grounded.  See Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 1991).

The Court has held that temporary or intermittent flare-ups 
during service of a preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, not just the symptoms, worsened.  
See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation when a 
preservice disability underwent increase in severity during 
service.  This includes medical facts and principles which 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be considered where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b).  

Factual Background

The appellant was seen at a private facility in October 1991 
after sustaining a hyperflexion of the right knee.  X-ray 
studies were consistent with an avulsion fracture of the 
medial patella.  The impression was right patellar 
dislocation.

When seen at a private clinic in December 1991, it was 
indicated she was doing better.  On examination she had a 
good range of motion and there was no tenderness.  

Of record is a report of an enlistment examination accorded 
her in January 1992.  At that time clinical evaluation 
revealed normal lower extremities.  She stated she had no 
serious illnesses and did not express any complaints 
regarding the right knee.  

On February 22, 1994, the appellant was seen in a troop 
medical clinic complaining that her left knee had hurt for 
the past two days.  It was noted she was in her fourth week 
of basic training.  No previous problem was indicated.  There 
was no reference to the right knee.  The follow-up treatment 
reports also were without reference to the right knee.

At the time of an outpatient visit on March 25, 1994, X-ray 
studies of he left knee were reportedly negative for 
abnormality.  A right knee study reportedly showed slight 
bony abnormality at the patella, but there were no symptoms 
involving the right knee.

Of record is an April 26, 1994, physical profile sheet 
reflecting that the appellant was undergoing a medical board 
for bilateral knee pain which reportedly had existed prior to 
service.  She was not to participate in any further duty for 
training purposes.

The entrance physical standards board met in April 1994 to 
evaluate the appellant's chief complaint of bilateral knee 
pain, greater on the right than on the left.  It was 
indicated she had a history of bilateral knee pain, with 
occasional giving way.  Past medical history was significant 
in that she had sustained a right patellar dislocation about 
two years previously and was treated with immobilization for 
about two months.  Since that time, she reported having 
difficulty stair climbing and descending, running, and 
squatting.  

Current examination showed no evidence of effusion or 
atrophy.  Active range of motion bilaterally was from 0 to 
140 degrees.  There was patellar hypermobility bilaterally.  
There was a mild positive apprehension on the right.  There 
was pain and crepitus with patellar grind bilaterally, 
greater on the right than on the left.

X-ray studies showed an old osteochondral fragment lying 
adjacent to the medial patellar facet of the right knee.

The diagnoses were:  Recurrent right patellar subluxations, 
existing prior to service; and old osteochondral fragment, 
probably due to initial patellar dislocation, and existing 
prior to service.  

The appellant was accorded an examination of her joints by VA 
in February 1995.  She stated that shortly after enlisting in 
service, she began to experience pain in the right knee, 
greater than the left.  She indicated she would limp when 
walking.  She also complained of pain going up stairs and 
when standing for prolonged periods of time.  A history of a 
right patellar dislocation about three years previously was 
reported.  Current clinical and X-ray findings were 
unremarkable except for notation of a mildly positive 
patellar grind test and an apprehension sign with lateral 
patellar subluxation.  The impression was status post right 
patellar dislocation with resultant anterior knee pain, with 
notation that the symptoms were likely a result of her 
dislocation which were causing some degree of chondromalacia.  

The appellant was accorded another examination of the joints 
by VA in October 1997.  The claims file was reviewed by the 
examiner.  Notation was made the current X-ray studies were 
reviewed by a radiologist and the knees were determined to 
each be within normal limits.  No fractures or dislocations 
were seen, although notation was made of the possibility of 
the patella being more lateralized bilaterally.  The 
examination diagnosis was recurrent right patellar 
subluxations.  It was noted that the appellant preferred a VA 
orthopedics follow-up.

The appellant was accorded another examination of the joints 
by VA in March 1999.  Notation was made of a history of a 
right knee injury during junior high school, at which time 
she reportedly dislocated her knee twice.  It was relocated 
and she was treated with crutches and physical therapy.  She 
then was able to run during high school per her report.  She 
entered the service, but was then unable to run during 
physical training.  Currently, she complained of pain in both 
knees with exertion, sitting for a long period of time, or 
climbing stairs.  

X-ray studies of both knees showed no evidence of 
degenerative changes.  There was lateral tracking of both 
patellae with no interval change.  Findings included audible 
crepitus with extension of the right knee, with flexion to 
140 degrees on the right and extension to 0 degrees.

The pertinent diagnosis was history of right patella 
subluxation, multiple times in the past.  It was stated there 
was no evidence of degenerative change involving the right 
knee on recent study, although notation was made of a 
significant amount of pain and crepitus of the knee.  
Currently, the examiner opined that she did not believe the 
appellant's right knee condition had been permanently 
worsened during her active duty from January 1994 through May 
1994, since the appellant "reports that she did not perform 
any strenuous activity during this time."  

Analysis

In assessing the evidence, the Board first notes that the 
Court has held that temporary or intermittent flare-ups 
during service of the preexisting injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991) (finding 
inservice diagnoses of knee pain and swelling, possible torn 
cartilage, and unstable right knee and possible internal 
derangement were plausibly found by Board not to constitute 
aggravation of preexisting knee disability).

A preexisting injury or disease will be considered to have 
been aggravated by service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  However, it 
is an increase in the underlying condition, not a temporary 
worsening of symptoms, which entitles a veteran to this 
presumption.  Hunt.

In light of the holding in Hunt and the medical evidence in 
this case, the Board finds that the absence in the record of 
any medical opinion indicating that the appellant's 
underlying right knee disability worsened during service and 
especially the March 1999 opinion by a VA physician that the 
appellant's right knee condition had not been permanently 
worsened during active service render the claim not well 
grounded.  A finding that the underlying condition of the 
veteran's knee disability, as contrasted to symptoms, 
worsened as a result of service would require medical 
expertise.  This is because an increase in severity of the 
underlying condition in this case is, in the Board's 
judgment, a complex medical matter, not subject to lay 
observation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  Since there is no medical evidence of record, either 
in service or following service, stating that the condition 
underlying the veteran's right knee disability permanently 
worsened as a result of disease or injury during service, the 
first prong of the Caluza test (inservice incurrence or 
aggravation of a disease or injury) is not met and the claim 
is not well grounded.  In sum, the claim is not well grounded 
based on the absence of medical opinion indicating that the 
preexisting right knee disability was aggravated during 
service.


ORDER

Service connection for a chronic right knee disability is 
denied.


		
ROBERT E. O'BRIEN
Acting Member, Board of Veterans' Appeals

	
 


